Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-20 are pending.
	Claims 1-7, 17-20 have been examined.
	Claims 8-16 stand withdrawn from consideration as drawn to a non-elected invention.
	No claims have been amended. 
	
 			Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-7, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ehrnsperger et al. US 20020017493 (Ehrnsperger).

Claim 1:
Ehrnsperger teaches:
An auto-invertible inverse emulsion comprising; abstract emulsion, [0079] teaches preparing using inverse emulsion polymerization techniques; 
oil; abstract teaches emulsion comprising lipophilic fluid, which includes oils, 
 water; abstract teaches emulsion comprising water;
at least one water-in-oil surfactant; [0044] teaches surfactants, and emulsifiers; [0046] through [0059] teaches a variety of specific compounds for the purpose; 
and - at least one polymer containing monomer units of at least one water-soluble monomer; [0082] teaches water soluble monomers suitable;  
and at least one lower critical solution temperature (LCST) macromonomer;  The polymer is a polymer of at least one water-soluble monomer and at least one 
LCST macromonomer. Page 3, l. 30 to page 4, line defines this polymer structure “In other words, the polymer is obtained from at least one3 Attorney Docket No. 1759.549water-soluble monomer and at least one LCST macromonomer. Therefore, it contains monomer units derived from the monomer(s) and macromonomer(s) mentioned”. “n other words, the water-soluble monomer(s) and the LCST macromonomers are polymerized at the same time in a reactor.” Page 11 to page 16 describe possible monomers that may comprise the macromonomer. This is interpreted to be a macromonomer comprising an isopropylacrylamide, an acrylic acid and butyl methacrylate; [0083] teaches polymers comprising isopropylacrylamide, acrylic acid and butyl methacrylate. 

Claim 2:
Ehrnsperger teaches:
wherein the inverse emulsion is free of oil-in-water surfactant.  there is no disclosure in the inverse emulsion of Ehrnsperger of an oil in water surfactant.

Claim 4. 
Ehrnsperger teaches:
wherein the water-soluble monomer is selected from nonionic monomers, anionic monomers, cationic monomers, and zwitterionic monomers.  acrylamide and AMTS are both taught, see [0082] and [0083].

Claim 5. 
Ehrnsperger teaches:
wherein the LCST macromonomer is a macromonomer of at least one monomer selected from N- isopropylacrylamide; N,N-dimethylacrylamide; acryloyl morpholine; N,N-diethyl acrylamide; N-tert-butyl acrylamide; N-vinyl caprolactam; and diacetone acrylamide.  N- isopropylacrylamide is taught see [0083].

Claim 6. 
Ehrnsperger teaches:
wherein at least one water-soluble monomer is acrylamide.  see [0082].

Claim 7.
Ehrnsperger teaches:
wherein at least one water-soluble monomer is an anionic monomer selected from acrylic acid; methacrylic acid; 2Via EFS-WebSerial No.: 17/288,962 Date of Deposit: May 18, 2021Attorney Docket No.: 1759.549 itaconic acid; crotonic acid; maleic acid; fumaric acid; 2-acrylamido 2- methylpropanesulfonic acid, vinylsulfonic acid, vinylphosphonic acid, allylsulfonic acid, allylphosphonic acid, styrene sulfonic acid; and the water-soluble salts of these monomers.  see [0082]

 Claim 18. 
Ehrnsperger teaches:
wherein: - the water-soluble monomer is selected from nonionic monomers, anionic monomers, cationic monomers, and zwitterionic monomers; and - the LCST macromonomer is a macromonomer of at least one monomer selected from N- isopropylacrylamide; N,N-dimethylacrylamide; acryloyl morpholine; N,N-diethyl acrylamide; N-tert-butyl acrylamide; N-vinyl caprolactam; and diacetone acrylamide.  see [0083]

Claim 19. 
Ehrnsperger teaches:
wherein at least one water-soluble monomer is acrylamide.see [0082]

Claim 20. 
Ehrnsperger teaches:
wherein: - at least one water-soluble monomer is an anionic monomer selected from acrylic acid; methacrylic acid; itaconic acid; crotonic acid; maleic acid; fumaric acid; 2-acrylamido 2-methylpropanesulfonic acid, vinylsulfonic acid, vinylphosphonic acid, allylsulfonic acid, allylphosphonic acid, styrene sulfonic acid; and the water-soluble salts of these monomers; and/or - at least one water-soluble monomer is a cationic monomer selected from quaternized or salified dimethylaminoethyl acrylate (ADAME); quaternized or salified dimethylaminoethyl methacrylate (MADAME); dimethyldiallylammonium chloride (DADMAC); acrylamido propyltrimethyl ammonium chloride (APTAC); and methacrylamido propyltrimethyl ammonium chloride (MAPTAC).see [0082]-[0083].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ehrnsperger et al. US 20020017493 (Ehrnsperger).
 Claims 3 and 17: 
Ehrnsperger does not teach:
wherein the polymer comprises a molar percentage of monomer units of LCST macromonomers of between 10-5 and 5 mol% relative to the total number of moles of monomer units of water-soluble monomer(s) and LCST macromonomer(s).  
Ehrnsperger is silent as to the amount of monomer units for all monomers. The Examiner believes this to be because one of ordinary skill in the art at the time of Applicant’s effective filing date would be able to ascertain and appropriate amount of each ingredient as a matter of routine optimization. 

Response to Arguments
Applicant's arguments filed 5/18/2022 have been fully considered but they are not persuasive. Applicant argues that the primary reference does not teach Applicant’s claimed polymer because the method of making the polymer is different. This is not persuasive. The method of making a composition does not impart patentability to the composition. Also, the method is not actually claimed. Patentability depends on the article limitations. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20020165307 teaches inverse emulsions comprising acrylamide, AMPS, isopropylacrylamide, acrylic acid and ethyl methacrylate instead of Applicant’s claimed butyl acrylate.
US 20160056213 teaches inverse emulsions comprising macromonomers comprising isopropylacrylamide, acrylic acid and butyl methacrylate, see [00073] and the disclosure of methacrylic acid derivative.
US 20130056213 teaches inverse emulsions comprising LCST materials copolymerized to acryl amides, see [0044]; macromonomers; the omission of a finishing surfactant, i.e. oil-in-water surfactant; low HlP surfactants and the incorporation of a hydrophobic layer of fatty alcohol.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R NOLD whose telephone number is (571)272-2703. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES R NOLD/             Primary Examiner, Art Unit 3674